Citation Nr: 0528878	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to August 
1948, in the U.S. Army/Air Force.  From 1956 to 1963, he had 
multiple periods of active duty for training with the Air 
Force.  He was discharged in June 1964 in order to enlist in 
the Naval Reserve.  

In a September 1979 decision, the Board of Veterans' Appeals 
(Board) granted entitlement to service connection for 
lumbosacral strain, and denied service connection arthritis 
of the spine and cervical strain.  As to the latter, the 
Board found that there was no objective evidence that the 
veteran had developed a chronic cervical condition as the 
result of an injury suffered in service.

The present appeal arose from a December 2002 rating action 
of the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA), Regional Office (RO), which found that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a cervical 
spine condition.  

The Board notes that, in a rating decision of June 2003, the 
RO granted service connection and a 10 percent disability 
rating for a bilateral foot disorder, as secondary to the 
veteran's service-connected lumbosacral strain.  The RO also 
denied an increased evaluation for the lumbosacral strain 
(rated at 40 percent) at that time.  In January 2004, the 
veteran submitted a notice of disagreement with that denial, 
and he was sent a statement of the case in August 2004.  The 
veteran would have had one year from the date of mailing of 
notice of the original denial, or 60 days from the date of 
mailing of the statement of the case, whichever period ended 
later, in which to submit a substantive appeal.  See 
38 C.F.R. § 20.302(b) (2005).  Therefore, he would have had 
until October 2004 to submit a substantive appeal as to that 
issue.  He did not do so.  Moreover, the veteran's 
representative also made no mention of this issue in the 
September 2004 Statement in Support of Claim (submitted in 
lieu of a VA Form 646) or in the Appellant's Brief filed in 
September 2005.  As a consequence, an appeal has not been 
perfected with regard to the rating for the lower back.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
cervical spine disorder, to include DDD, in a decision issued 
in September 1979.

2.  Additional evidence submitted since that time fails to 
demonstrate that the veteran has a cervical spine disorder 
related to any incident of service, or that DDD developed to 
a compensable degree within one year of his separation from 
service.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a cervical spine disorder, to include 
DDD, is not new and material, and the September 1979 decision 
of the Board may not be reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159 (2005).  These provisions require that, 
upon the receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously of record, that 
is necessary to substantiate the claim.  This notice shall 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, is to be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).  VA must make reasonable efforts to assist the 
claimant in obtaining the relevant evidence, except that VA 
is not required to assist if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2); 38 C.F.R. 
§ 3.159(c)(1).  If VA is attempting to obtain records from a 
Federal department or agency, the effort to obtain them will 
continue until the records have been obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to find them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The veteran filed his claim in September 2001; in October 
2001, the RO provided the veteran with a VCAA notification 
letter. This correspondence informed him of what evidence was 
needed to substantiate his claim.  He was informed of the 
evidence and information that he should obtain and of what 
information and evidence that VA would obtain in his behalf.  
He was also told to submit all evidence that was pertinent to 
his claim.  In addition, he was provided with a statement of 
the case in March 2004 which included the provisions of 
38 C.F.R. § 3.159, which implemented the VCAA.  Therefore, 
the veteran has been properly informed of the notification 
and assistance duties of the VCAA; therefore, the Board may 
proceed to the merits of the claim.

As noted above, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Although a person seeking to reopen a claim 
is a claimant under the terms of the VCAA and the duty to 
notify pertains to claimants (see Quartuccio v. Principi, 16 
Vet. App. 183, 187), the duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (applicability rules for 38 C.F.R. § 3.159 as amended).  

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  38 C.F.R. § 3.159(c)(4)(iii). 

This claim to reopen was received on September 12, 2001, 
after the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. at 
45,630.  Consequently, this appeal is decided under the new 
version of the regulations. 

Applicable laws and regulations

A decision of the Board is final based upon the evidence then 
of record, and may not be reopened unless new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 20.1105 (2005).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005).

Factual background

The evidence of record at the time of the Board's denial of 
service connection in September 1979 included the veteran's 
service medical records.  The treatment records from 1946 to 
1964 do not reflect any complaints of, or treatment for, neck 
complaints.  A retirement examination showed no 
musculoskeletal defects.  The commanding officer of an Air 
Force Reserve unit stated in September 1963 that the veteran 
had been injured during a training assembly on August 25, 
1963.  However, there was no mention made of what the injury 
was.  Between 1964 and 1977, he was examined and found 
qualified for Reserve duty.  In January 1978, he was ordered 
to report for 12 days of active duty for training.  At that 
time, he stated that he had a history of swollen or painful 
joints, as well as arthritis or rheumatism.  On examination, 
the neck and the back were noted to be normal.  

In 1978, the veteran stated that he had fallen in August 1963 
while on weekend training, falling on his head at a swimming 
pool area.  He stated that he had required emergency 
treatment for a skull fracture and a wrenched neck and back.  
He stated that he had had neck ever pain ever since this 
injury and that he had seen a physician for these complaints.  

The veteran was examined by VA in May 1978.  He reported his 
history of an injury to the neck in 1963, commenting that it 
had hurt him ever since.  He said that his neck ached and 
popped with movement.  The objective examination noted that 
he had muscle spasms of one-plus degree of the cervical 
spine.  Forward flexion was to 55 degrees; extension was to 
45 degrees; lateral flexion was to 35 degrees; and rotation 
was to 45 degrees.  X-rays of the cervical spine showed 
generalized degenerative disc disease, with the greatest 
degree of involvement at the C4-C6 levels.  There was 
narrowing of the disc space and encroachment on the neural 
formina on both sides of the 5th and 6th levels.  

The veteran was examined for Civil Service retirement in 
January 1979.  His history of pain in the neck was noted, as 
was his history of a diving injury in 1963.  The objective 
examination noted full range of motion of the neck, with some 
tenderness and paraspinal spasm.  X-ray studies were 
evaluated.  The diagnoses included cervical spondylosis.  His 
disability was noted to be permanent, and it was noted to 
have begun in 1962 or 1963.  

In May 1979, an Air Force orthopedic physician examined the 
veteran.  He was reportedly hit in the head in 1963 when he 
dived off a platform, striking his head on some wood by the 
water.  Since then, he reported having neck pain.  The 
diagnosis was cervical spondylosis.  The examiner noted that 
the service records were not available, so that there was no 
documentation of the 1963 neck injury.  

In September 1979, the Board denied entitlement to service 
connection for a cervical spine disorder.  It was found that 
there was no objective evidence of an injury to the neck in 
the service medical records (while he reported an injury in 
1963, the details of the injury had not been officially 
established).  Therefore, any diagnosed neck disorder could 
not be related to his period of service.  

The evidence of record added to the record after the 
September 1979 Board decision includes a February 1979 
treatment record which noted DDD of the disc space at C4-5 
and C5-6.  The examiner stated "[i]t is my impression that 
his degenerative disc disease of the cervical spine may be 
related to his old traumatic incident in 1963.  However, 
there is no way of proving this definitely."

Numerous VA and private treatment records developed between 
the late 1980's and 2004 show the veteran's continuing 
treatment for complaints of neck pain.  X-rays and MRIs have 
confirmed the presence of cervical spondylosis.  He had some 
restriction of all motion, and no spasms were noted, although 
there was some palpable crepitus noted (clinical report of 
August 29, 2001).  

Analysis

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been presented 
or secured to reopen the veteran's claim for service 
connection for a cervical spine disorder.  The evidence which 
was previously of record showed that the veteran had a 
cervical spine disorder which could not be related to any 
incident of service.  While the veteran had reported an 
injury to the neck in 1963, this injury was not then 
objectively demonstrated in the records.  The evidence that 
has been submitted since the September 1979 Board denial 
shows nothing new in that regard, and is merely cumulative.

The evidence that the veteran has presented does not bear 
directly and substantially upon a specific matter under 
consideration; in other words, this evidence does not 
establish that the veteran suffered an injury to the neck in 
service which could have caused his diagnosed cervical 
spondylosis.  A February 1979 opinion made such a connection 
based solely upon history as provided by the veteran.  
Therefore, it has little probative value.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a diagnosis based solely on a 
veteran's unsubstantiated history cannot form the basis of a 
valid claim).  Rather, it simply continues to show his 
treatment for his cervical condition, without showing its 
etiological relationship to his periods of active duty or 
active duty for training.  In addition, the evidence 
submitted since the February 1979 Board decision does not 
show that any cervical DDD developed to a compensable degree 
within one year of his discharge. 

Because the veteran has not submitted or identified new 
evidence, he has not fulfilled the requirement of presenting 
"new and material" evidence to reopen his claim for service 
connection for a neck disorder, to include DDD.  Since it has 
been determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  See Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been presented or 
secured to reopen the veteran's claim for service connection 
for a cervical spine disorder, the benefit sought on appeal 
is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


